Citation Nr: 0513962	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin cancer (basal 
cell carcinoma and melanoma) as a result of exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to June 1946 
and again from August 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that determination, the RO denied the 
veteran's claim of entitlement to service connection for a 
skin cancer (basal cell carcinoma and melanoma) as a result 
of exposure to ionizing radiation.  The veteran disagreed and 
this appeal ensued.  

The veteran testified at a videoconference hearing on 
August 25, 2003, before the undersigned Acting Veterans Law 
Judge.  The hearing transcript is of record and associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.  


REMAND

The veteran contends that service connection is warranted for 
skin cancer (basal cell carcinoma and melanoma) due to his 
exposure to ionizing radiation in both Nagasaki and 
Hiroshima, Japan, after the end of World War II.  He reported 
he visited both of these port cities in the month after the 
detonation of the atomic bombs, with resulting exposure to 
radiation during those visits.  

In May 2002, VA obtained estimates of the likely dose of any 
exposure from the Defense Threat Reduction Agency (DTRA).  
Subsequent to this report, the National Research Council 
issued a report in May 2003 on radiation dose reconstruction, 
or the means by which dose estimates are made.  In response 
to this report, VA has decided to request new dose estimates 
in some previously denied radiation claims.  As VA has not 
sought a new dose estimate, the case is remanded for the RO 
to contact DTRA for a new dose estimate.  

Accordingly, the case is REMANDED for the RO to conduct the 
following action:

1  Request a reconstructed dose estimate 
from the DTRA of the veteran's ionizing 
radiation exposure during service.  
Associate all documents received with the 
claims file.  

2.  After the above development has been 
performed, and updated dose estimates are 
received, refer the veteran's claims 
folder to the Under Secretary for Health 
for an opinion as to whether it is 
likely, unlikely, or at least as likely 
as not, that the veteran's skin cancer 
(basal cell carcinoma and melanoma) is 
due to exposure to ionizing radiation in 
service.  Associate all documents 
received with the claims file.  

3.  Readjudicate the claim for service 
connection for a skin cancer (basal cell 
carcinoma and melanoma), secondary to 
ionizing radiation exposure in service.  
If the benefit sought on appeal remains 
denied, furnish the veteran and his 
representative a supplemental statement 
of the case.  After an appropriate period 
of time to respond, return the case to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



